Exhibit 1 TRUSTEE'S DISTRIBUTION STATEMENT To the Holders of: Corporate Backed Trust Certificates, Verizon Global Funding Corp. Note-Backed Series 2002-16 *CUSIP: 21988G361 Class A-1 21988GBZ8 Class A-2 In accordance with the Standard Terms for Trust Agreements, U.S. Bank Trust National Association, as Trustee, submits the following cash basis statement for the period ending June 1, 2007. INTEREST ACCOUNT Balance as of December 1, 2006 $0.00 Scheduled Income received on securities $2,138,612.50 Unscheduled Income received on securities $0.00 LESS: Distribution to Class A-1 Holders -$2,104,118.75 Distribution to Class A-2 Holders -$34,493.75 Distribution to Depositor -$0.00 Distribution to Trustee -$0.00 Balance as ofJune 1, 2007 $0.00 PRINCIPAL ACCOUNT Balance as ofDecember 1, 2006 $0.00 Scheduled Principal received on securities $0.00 LESS: Distribution to Holders -$0.00 Balance as ofJune 1, 2007 $0.00 UNDERLYING SECURITIES HELD AS OF June 1, 2007 Principal Amount Title of Security $55,190,000 Verizon Global Funding Corp. 7¾% Notes due December 1, 2030 *CUSIP: 92344GAM8 U.S. Bank Trust National Association, as Trustee *The Trustee shall not be held responsible for the selection or use of the CUSIP numbers nor is any representation made as to its correctness.It is included solely for the convenience of the Holders.
